per curiam:
El 9 de julio de 1994, mientras el Sr. José Vega Rodríguez se encontraba trabajando en el taller de mecánica de las Empresas Tito Castro, Inc. (en adelante Empresas), en el Barrio Tijeras de Juana Díaz, sufrió un accidente. El 21 de noviembre de 1995, luego de que el señor Vega Rodríguez presentara una solicitud de benefi-cios ante el Fondo del Seguro del Estado (en adelante Fon-do), dicha agencia declaró a Empresas patrono no asegurado. Basó esta determinación en que de los expe-dientes de la agencia surgía que Empresas no rindió la declaración de nómina del año 1993-1994 dentro del tér-mino fijado por la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 y ss., el cual había expirado el 20 de julio de 1994. La declaración se presentó el 26 de julio de ese año. Esta decisión se notificó tanto al lesionado, Vega Rodríguez, como al patrono, Em-presas, el 12 de diciembre de 1995. En dicha comunicación se les hizo la siguiente advertencia: “La Ley de Compensa-*83ción por Accidentes del Trabajo en el Artículo 10 dispone que toda decisión podrá apelarse ante la Honorable Comi-sión Industrial dentro de los treinta (30) días después de notificada.” De esta decisión el patrono, Empresas, no soli-citó la reconsideración ante el Fondo ni apeló la decisión ante la Comisión Industrial.
Así las cosas, el 10 de abril de 1996, el Sr. José Vega Rodríguez, su esposa Melba Collazo Rivera y la sociedad de gananciales compuesta por ambos (en adelante señor Vega Rodríguez) presentaron una demanda en daños y perjui-cios contra Empresas.(1)
Alegaron que allá para el 9 de julio de 1994, el señor Vega Rodríguez era empleado de Empresas y que ese día se reportó a trabajar a las siete de la mañana (7:00 a.m.). Una hora más tarde, cuando se encontraba en el taller de me-cánica de Empresas en el Barrio Tijeras de Juana Díaz arreglando un camión de tumba, ocurrió el accidente por el cual sé reclama. La transmisión del camión se desprendió y le cayó encima, sobre la parte baja de la espalda. Conti-nuaron alegando que el taller de mecánica no estaba en condiciones para la reparación de este tipo de camión y que ésta fue la causa próxima del accidente. Expresaron, ade-más, que Empresas no tenía establecidas medidas de segu-ridad para evitar esta clase de accidente, ni contaban con los medios para atender a un empleado luego de ocurrir un accidente. Aseveraron que días antes, el señor Vega Rodrí-guez le había informado a sus superiores de estos proble-mas y ellos nada hicieron al respecto.
Alegaron también que el accidente le causó graves da-ños al señor Vega Rodríguez, y que cuando ocurrió Empre-sas no estaba asegurada bajo el Fondo.
El 31 de mayo de 1996, un (1) mes y veinte (20) días después de haberse presentado la demanda, y ciento se-tenta y un (171) días después del Fondo haber notificado *84su determinación de patrono no asegurado, Empresas pre-sentó ante el Fondo una escueta moción titulada Moción Solicitando Nueva Decisión, Adjudicación y/o Nuevo Juicio. Alegó que “recientemente” el Fondo había emitido una de-cisión de patrono no asegurado y que, aparentemente por inadvertencia, el Fondo no había tomado en consideración una comunicación de la Oficina Regional de Ponce en la que se indica que dicha oficina “dio y extendió” prórroga a Empresas para “efectuar el pago total de la prima y pre-sentar la declaración de nómina hasta el ... 4 de agosto de 1994”. Acompañó copia de esta comunicación con la moción. No ofreció explicación alguna sobre la razón que pudo haber tenido para la tardanza excesiva en presentar la solicitud de reconsideración de la decisión de patrono no asegurado del Fondo. Apenas veintidós (22) días más tarde, el 21 de junio de 1996, el Fondo, en una también escueta decisión, revocó su anterior determinación de pa-trono no asegurado. Expresó en su decisión que “oportuna-mente” el patrono había solicitado la reconsideración y aportado evidencia de la prórroga que le había sido conce-dida para rendir la declaración de nómina. En esta deci-sión, el Fondo no explica por qué consideró “oportuna”, y acogió, una solicitud de reconsideración presentada pasa-dos los términos jurisdiccionales para solicitar tanto la re-consideración como la apelación, la cual no contenía una explicación o justificación alguna para su presentación tardía. (2)
El 24 de julio Empresas presentó ante el foro de instan-cia una moción de sentencia sumaria con la cual acompañó la decisión del Fondo revocando la determinación previa de patrono no asegurado. Luego de haberse presentado oposi-ción y réplica a ésta, el tribunal de instancia emitió sen-tencia parcial denegando la moción de sentencia sumaria. *85Además, determinó que Empresas era patrono no asegurado.(3)
Inconforme con este dictamen, Empresas recurrió ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) donde planteó la comisión de dos (2) erro-res: (1) erró el tribunal de instancia al asumir jurisdicción sin que se hubiesen agotado los remedios administrativos, y (2) erró al dictar sentencia parcial sin el debido proceso de ley.
El 31 de marzo de 1997, el Tribunal de Circuito emitió sentencia mediante la cual revocó la sentencia parcial dic-tada'en instancia. Concluyó que el Fondo tenía jurisdicción para corregir el error cometido con respecto a su determi-nación de patrono no asegurado. Finalmente resolvió que era a la Comisión Industrial a quien le correspondía deter-minar la corrección de la decisión del Fondo que revoca su determinación anterior de patrono no asegurado. Dicta-minó que el tribunal de instancia carecía de jurisdicción para entender en el caso. Ordenó la paralización de los procedimientos en instancia hasta que la determinación que emitiera la Comisión Industrial sobre si Empresas era o no patrono asegurado, adviniera final y firme. Insatisfe-cho con esta sentencia, el señor Vega Rodríguez acudió ante este Tribunal con el siguiente señalamiento: erró el Tribunal de Circuito al determinar que el foro de instancia debió abstenerse de ejercer su jurisdicción, ya que no se habían agotado los remedios administrativos, y que era a la Comisión Industrial, foro con jurisdicción primaria sobre el asunto, a la que correspondía resolver la controversia sobre si Empresas era o no patrono asegurado.
Decidimos revisar y expedimos el recurso. Con el bene-ficio de la comparecencia de las partes, resolvemos.
*86rH
A tenor con el esquema de protección laboral establecido en la Ley del Sistema de Compensaciones por Accidentes del Trabajo, se concede inmunidad contra acciones en daños y perjuicios por accidentes laborales a patronos asegurados. En lo que respecta a patronos no asegurados, el Art. 15 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 16, establece una dualidad de remedios para el obrero lesionado: éste puede presentar “una petición para compensación ante la Comisión Industrial y, además, pueden ejercitar una acción contra el patrono por daños y perjuicios ...”. Esta acción, aunque se rige principalmente por las normas generales del Código Civil, no le permite al patrono oponer las defensas de negligencia contributoria, asunción de riesgo o que la lesión fue producto de la negligencia de un contratista independiente. Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746, 752 (1994). La acción es de “naturaleza excepcional y está basada esencialmente en el hecho fundamental de que el patrono no está asegurado por el Fondo”. Vega v. J. Pérez & Cía., Inc., supra, pág. 753. En relación con esta acción, hemos resuelto que la determinación por el Fondo, de patrono no asegurado, no es requisito para la adjudicación de la cuestión litigiosa. “[La] condición de patrono no asegurado es susceptible de determinación sin gran dificultad por los tribunales y no hay razón para detener la marcha eficiente del procedimiento civil en espera de un trámite administrativo, que en ley no precede sino que coexiste como opción, con la acción civil.” (Enfasis suplido.) Vélez Sánchez v. Comisión Industrial, 107 D.P.R. 797, 801-802 (1978).
En cuanto a las decisiones del Fondo, aunque la ley no concede al Administrador facultad expresa para revisar y reconsiderar sus propias decisiones, este Tribunal *87ha resuelto que es incuestionable que un organismo administrativo tiene facultad para revisar y corregir un error, aun cuando la ley no lo autorice expresamente. Franco v. J. Pérez & Cía., Inc. y F.S.E., 126 D.P.R. 349 (1990); Romero Santiago v. F.S.E., 125 D.P.R. 596 (1990); Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978); Martínez v. Tribunal Superior, 83 D.P.R. 717 (1961).
En cuanto a la aplicación del mecanismo procesal del relevo de sentencia a decisiones emitidas por organismos administrativos, hemos resuelto que si es considerado justo y razonable aplicarlo a las sentencias dictadas por un tribunal, todavía más razonable resulta el aplicarlo a los organismos administrativos que son creados precisamente para funcionar sin la rigidez que muchas veces caracteriza a los tribunales.
Ahora bien, al aplicar la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre relevo de sentencia, a las decisiones de los organismos administrativos, hay que tomar en consideración la vasta jurisprudencia interpretativa que se ha desarrollado en los foros judiciales. Con relación a esta figura procesal, reiteradamente hemos resuelto que, aunque ésta debe interpretarse de forma liberal a favor del promovente, esto no significa que es una llave maestra para abrir todo asunto previamente adjudicado. También es norma procesal reconocida que la Regla 49.2 de Procedimiento Civil, supra, no puede utilizarse en sustitución de los recursos de revisión y reconsideración. Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294 (1989); Figueroa v. Banco de San Juan, 108 D.P.R. 680 (1979); González v. Chávez, 103 D.P.R. 474 (1975). Sin embargo, una moción de reconsideración puede considerarse como una de relevo al amparo de la Regla 49.2 de Procedimiento Civil, supra, aun pasado el término jurisdiccional que establece la Regla 47 de Procedimiento *88Civil, 32 L.P.R.A. Ap. III,(4) y aun después de haber adve-nido final y firme la decisión, si dicha moción cumple con los requisitos de la Regla 49.2 de Procedimiento Civil, supra, entre los cuales se incluye el que ha actuado con de-bida diligencia para reclamar sus derechos. Vega v. Alicea, 145 D.P.R. 236 (1998).
Además, cualquier parte adversamente afectada por una decisión del Fondo puede solicitar la reconsideración dentro del término de veinte (20) días contados desde la fecha del archivo en autos de la notificación de la decisión, a tenor con lo dispuesto en la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2165. La parte afectada puede también apelar ante la Comisión Industrial dentro del término de treinta (30) días de haber sido notificada con copia de la decisión del Administrador. Art. 10 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 11.
Reiteradamente hemos resuelto que el promovente de una moción de relevo tiene que demostrar específicamente que cumple con los requisitos de la Regla 49.2 de Procedimiento Civil, supra, o sea, traer a la atención del organismo administrativo los hechos y las razones que justifican la concesión del relevo que solicita. También deberá demostrar que en todo momento ha sido diligente en la tramitación del asunto de que se trate. Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283, 292 (1988); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986); Olmedo Nazario v. Sueiro Jiménez, supra.
*89Pasemos ahora a aplicar las normas de derecho previa-mente reseñadas al caso de autos.
I-H J-H
En el caso ante nuestra consideración, el patrono, Em-presas, promovente de la solicitud de reconsideración, se limitó a presentar una escueta moción ante el Fondo en la cual simplemente le pidió que reconsideraran la determi-nación de patrono no asegurado, aduciendo que se le había concedido una prórroga para presentar su declaración de nómina para el año 1993-1994, y que esta información no se había fbmado en consideración al decidir el Fondo que era un patrono no asegurado para la fecha del accidente. No explicó por qué no había solicitado, dentro del término jurisdiccional establecido por ley, la reconsideración de esta determinación, ni por qué no había apelado a la Co-misión Industrial. Tampoco adujo razón alguna para su tardanza en solicitar la reconsideración de una determina-ción que podría resultarle altamente perjudicial, especial-mente cuando en todo momento tenía en su poder la infor-mación necesaria para solicitarla.(5)
Con la debida diligencia pudo haberla presentado den-tro de los términos establecidos en ley para solicitar la re-consideración o la revisión. Realmente estamos ante una solicitud de reconsideración tardía. En otras palabras, se pretende utilizar la moción de relevo de la Regla 49.2 de Procedimiento Civil, supra, para sustituir los recursos de reconsideración y revisión, ya que los términos jurisdiccio-nales para presentar estos recursos ya habían transcurrido. Estamos ante un patrono que al ser notifi-cado de una decisión del Fondo de patrono no asegurado se *90cruza de brazos y espera casi seis (6) meses, cuando el le-sionado ya ha presentado una demanda en daños, para, entonces, en vez de contestarla, solicitarle al Fondo la reconsideración. No podemos premiar esta desidia. La so-licitud de reconsideración del patrono presentada ciento sesenta y un (171) días después de haber sido notificado de la decisión de patrono no asegurado no procedía.
Recapitulando. La solicitud presentada por el patrono Empresas no cualificaba como una de relevo al amparo de la Regla 49.2 de Procedimiento Civil, supra, pues no cum-plía con los requisitos allí establecidos. El Fondo carecía de jurisdicción para entender en la moción de recon-sideración. Bajo estas circunstancias la actuación del Fondo carecía de validez.
Tampoco le asiste la razón al Tribunal de Circuito al señalar que el obrero lesionado tenía que agotar los reme-dios administrativos. Como correctamente arguye el obrero, cuando presentó la demanda en daños contra Em-presas los procedimientos en el organismo administrativo ya habían finalizado y no podían ser reabiertos. No había remedios administrativos que agotar.
En síntesis, al haber transcurrido los términos jurisdic-cionales para solicitar la reconsideración o apelar la deci-sión del Fondo de que el patrono, Empresas, era un pa-trono no asegurado, ésta advino final y firme. Al no existir ninguna de las causales que permiten el uso de la moción de relevo de la Regla 49.2 de Procedimiento Civil, supra, el Fondo carecía de jurisdicción para entender en la moción de reconsideración presentada por el patrono. Por lo tanto, actuó correctamente el Tribunal de Primera Instancia al no aplicar la decisión del Fondo que revocó la anterior de-terminación de patrono no asegurado. Esta segunda deci-sión fue el producto de una actuación ultra vires del orga-nismo administrativo.
Por las razones antes expuestas, se revoca la sentencia recurrida y se devuelve el caso al foro de instancia para que *91continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rivera Pérez disintieron sin opinión escrita.

 Incluyeron, en la demanda como demandados de nombre desconocido a Aseguradora ABC y Aseguradora Fulana de Tal DEF, Inc.


 El 12 de julio de 1996, el señor Vega Rodríguez presentó un escrito de ape-lación ante la Comisión Industrial.


 Con relación a este dictamen, la parte demandada presentó un escrito titu-lado Solicitud de Enmiendas o Determinaciones Iniciales o Adicionales, el cual fue denegado.


 La Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece un término jurisdiccional de quince (15) días contados desde el archivo en autos de copia de la notificación de la sentencia si hay simultaneidad entre el archivo y el envío por correo, y desde el envío por correo si no la hay. Véase la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véase, además, Román v. K-mart Corp., 151 D.P.R. 731 (2000).


 Entendemos que referirse a la decisión del Fondo del Seguro del Estado, notificada ciento setenta y un (171) días después del Fondo haber notificado su de-terminación de patrono no asegurado, como una “reciente” es un eufemismo. Lo mismo ocurre con la caracterización de una solicitud “oportuna” que hace el Fondo en su decisión, en la que reconsideró la determinación de patrono no asegurado.